DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "eyeball pattern", "two directions" of each of the light sources of claims 1 and 11 and "the light emitted by the light source(s) in two directions passes through the transmission member and projects the pattern onto two positions on the projection member" of claims 2 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding "projects the eyeball pattern onto at least two positions on the projection member" in claims 1 and 11, first, it is not clear what the subject of the verb "projects" is, and second, it is not clear how that unknown subject is performing the claimed function of projecting pattern on the projection member. Therefore, the claim scope is unclear. 
Furthermore, absent any structural details, it is not clear how the light source emits light in "at least two directions". In light of disclosure requiring the light sources being point light sources, this limitation is suggested to be clarified and may be understood as the light sources emitting in infinite directions distributed over a hemisphere.
In claims 2 and 12, it is not clear how a single transmission member corresponding to a light source with two emission directions is capable of generating two images in "projects the eyeball pattern onto two positions" on the projection members. 

Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 9, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VANDERSCHUIT (US 7077553).
Regarding claim 1, VANDERSCHUIT a decoration (FIG.s 1-13), comprising: a light source (226 FIG. 3) configured to be capable of emitting light in at least two directions; a transmission member (270 FIG. 3) having an pattern (274 FIG. 3); and a projection member (214 FIG. 3); wherein the light emitted by the light source in at least two directions passes through the transmission member, and projects the pattern onto at least two positions on the projection member.
Regarding the at least two directions of the light source, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that each light source of the prior art emitting in a range or cone of illumination within which is at least two different directions. 
Regarding the pattern being of an eyeball, absent persuasive evidence that the claimed pattern is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known pattern, such as of an eyeball, in accordance to a preferred application of the assembly. 
claim 11, VANDERSCHUIT discloses a decoration (FIG.s 1-13), comprising: two sets of light sources (226 FIG. 3), each set of light sources being configured to be capable of emitting light in at least two directions; two transmission members (270 FIG. 3), each transmission member having an pattern (274 FIG. 3); and two projection members (two opposite sides of 214 FIG. 3); wherein the light emitted by each set of the light sources in at least two directions passes through the corresponding transmission member, and projects the pattern onto at least two positions on the corresponding projection member.
Regarding the at least two directions of the light source, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that each light source of the prior art emitting in a range or cone of illumination within which is at least two different directions. 
Regarding the pattern being of an eyeball, absent persuasive evidence that the claimed pattern is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known pattern, such as of an eyeball, in accordance to a preferred application of the assembly. 
Regarding the two projection members, although VANDERSCHUIT teaches a single body forming the two projection members, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize two projection in accordance to a preferred arrangement of the assembly, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, VANDERSCHUIT further discloses the light source is configured to be capable of emitting light in two directions, and the light emitted by the 
Regarding claim 3, VANDERSCHUIT further discloses the light source comprises two point light sources, and the two point light sources are capable of emitting the light in two directions (trivial limitation, all point light emit in infinite directions).
Regarding claim 4, VANDERSHCUIT further discloses the point light source is an LED light (226 FIG. 3).
Regarding claim 6, VANDERSCHUIT further discloses the decoration further comprises an electronic control element configured to control a light-emitting mode of the light source (operationally required).
Regarding claim 9, VANDERSCHUIT further discloses the projection member is hemispherical (two hemispherical shapes make up 214 FIG. 3).
Regarding claim 12, VANDERSCHUIT further discloses each set of the light sources is configured to be capable of emitting light in two directions, and the light emitted by each set of the light sources in two directions passes through the corresponding transmission member and projects the eyeball pattern onto two positions on the corresponding projection member (as shown in FIG. 3).
Regarding claim 14, VANDERSCHUIT further discloses the decoration further comprises an electronic control element configured to control a light-emitting mode of each set of the light sources (operationally required).
Claim 5, 7, 8, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over VANDERSCHUIT in view of TANO (US 6439723).
Regarding claims 5 and 13, VANDERSHUIT does not explicitly show a housing. 

Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a housing, such as taught by TANO, with the assembly of VANDERSCHUIT in order to achieve a desired structural integrity. 
Further regarding claim 13, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to duplicate the parts of prior art in order to have two cavities with two lights in order to achieve a desired arrangement optimal for the application of the assembly.
Regarding claims 7 and 15, VANDERSCHUIT does not explicitly show the electronic control element is further configured to produce a sound effect.
TANO teaches a projection decoration (FIG.s 1-12) including an electronic control element (see FIG.s 2, 4 and 12) configured to control emission of light sources and produce a sound effect (evident of speaker 160 FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sound effect making electronics, such as taught by TANO, with the decoration of VANDERSCHUIT in order to improve the operational modularity of the assembly. 
claim 8, TANO further teaches the decoration further comprises a rear cover (lower portion of 200 FIG. 2) for accommodating the electronic control element, and the rear cover is arranged on the housing.
The motivation to combine is same as in claim 5 above. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VANDERSCHUIT in view of MATELENA (US 2592444).
Regarding claim 10, VANDERSCHUIT does not explicitly show a decorative eyelash member rotatably arranged on a periphery of the projection member. 
MATELENA teaches a member (such as 18 FIG. 1) on a periphery of a projection balloon (as shown in FIG. 1). 
Therefore, absent persuasive evidence that the claimed eyelash member is significant to the inventive subject matter and functions other than for aesthetic design purposes, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a member with a desired shape around the projection member, as evidenced by MATELENA, with the projection member of VANDERSCHUIT, such that a decorative eyelash member is rotatably arranged on a periphery of the projection member, in order to achieve a desired aesthetic design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PATTON (US 9949346), OUYANG (US 8297756), SOMASHANKARAPPA (US 10067412), SCHNUCKLE (US 7611396), CHIEN (US 2020/0099895).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875